UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6379



PHILIP SCOTT FURR,

                                            Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Henry M. Herlong, Jr., District Judge.
(CA-96-2952-4-20BE)


Submitted:   June 19, 1997                  Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Philip Scott Furr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. Furr v. South Carolina, No. CA-96-2952-4-20BE (D.S.C. Feb.
14, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2